UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1899


PATRICK MICHAEL MOONEY,

                  Petitioner - Appellant,

             v.

COMMISSIONER OF INTERNAL REVENUE,

                  Respondent - Appellee.


On Appeal from the United States Tax Court.             (Tax Ct. No. 06-
21647).


Submitted:    January 15, 2009               Decided: January 21, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Patrick Michael Mooney, Appellant Pro Se.      Marion Elizabeth
Erickson, Steven Wesley Parks, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C.; Nathan J. Hochman, Assistant Attorney
General, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Patrick    Mooney    appeals    from   the   tax     court’s     order

dismissing     his      petition      for     redetermination           of    the

Commissioner’s finding of a deficiency in Mooney’s 2004 income

taxes and assessing penalties.         We have reviewed the record and

the tax court’s opinion and find no abuse of discretion and no

reversible error.       Accordingly, we affirm on the reasoning of

the tax court.        Mooney v. Comm’r., Tax Ct. No. 06-21647 (U.S.

Tax Ct. May 5, 2008).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court   and    argument     would    not   aid   the

decisional process.



                                                                        AFFIRMED




                                      2